DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Regarding the argument with respect to independent claim 1, it is argued that Silvestrini does not teach a micro-structure engraving or a nano-structure engraving that is invisible under ambient conditions. Examiner Disagrees. As per the prior office action dated 04/08/2022, it was argued that Silvestrini would teach a locator structure that “can be substantially invisible under casual observation.” As such, this is taken to teach a structure that is invisible under ambient conditions.  It is also unclear how a tinting or a coating, as disclosed in an embodiment of Silvestrini as pointed out in the presented arguments, would necessarily rule out a micro-structure as it would be possible for a coating and a micro-structure or nano-structure to exist in the same invention.
Regarding the argument with respect to independent claim 13, it is argued that Begon fails to teach an instance wherein the “pattern of features is a linear array” or details regarding Begon teaching having a first and second periodicity as Begon is argued to teach a two-dimensional matrix. Examiner partially disagrees.  While the Examiner does agree that Begon does not appear to teach a linear array, Begon does teach a plurality of periodicities as per paragraph [0061] as several written holograms are disclosed. As each holograms were earlier disclosed as corresponding to differing orders of diffraction in [0060], it is argued that the holograms would require a different periodicity to then indicate different information.  It is noted that the hologram may comprise an image directly legible on the lens in [0061], but, as the word ‘optionally’ is used to describe this limitation, this limitation is not taken as a requirement of Begon that would have to be incorporated within Chu.
With respect to the amended limitation reciting that the “pattern of features is a linear array,” Examiner has added reference Vosoogh-Grayli (US Pub No.: 2015/0347887) to teach the array.  While the presented arguments state that there would be no apparent reason to incorporate Vosoogh-Grayli into the combination of Chu and Begon, it is argued that a motivation would be present, as Vosoogh-Grayli would allow for the identification makers to be seen in different conditions, and further would only require routine skill in the art to modify the markers.
Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 claims a linear array, as per line 9 therein.  However, while there are multiple mentions of an array used as a pattern (starting in [0011]), an explicit mention of a linear array was not found in the specification. It is noted that figure 8B does show an array (also defined in [0052]), it is unclear if this would constitute a linear array as opposed to matrix.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 9,277,988) in view of Silvestrini (US 2006/0235428).

Referring to claim 1, Chu discloses a lens, comprising: an optic(101) comprising: a posterior surface(inherently present); and an anterior surface(inherently present); a pair of haptics extending outward from the optic(102); and at least one identification marking on at least one haptic of the pair of haptics of the lens(col. 2 lines 13-18, discloses marking on the haptic), wherein the at least one identification marking exhibits a first degree of visibility in an ambient lighting condition and a second degree of visibility greater than the first degree of visibility in a lighting condition different than the ambient lighting condition(col. 3  lines 20-26), and wherein the at least one identification marking encodes information identifying at least one characteristic of the lens selected from the group consisting of a serial number, an optical property, a manufacturing process, and customer information(col. 7 lines 63-65-col. 8 line 6), wherein the at least one identification marking comprises a micro-structure engraving or a nano-structure engraving (cal. 3 lines 1-5; col. lines 54-64).
Chu lacks a detailed description of the at least one identification marking is invisible to the naked human eye in the ambient lighting condition.
Silvestrini discloses an ocular inlay in the same field of endeavor that comprises a location structure or depth marker that is substantially invisible under normal viewing conditions for the purpose of facilitating location of the inlay post-implant(abstract).
 It would have been obvious to a person of ordinary skill in the art to modify the marker of Chu to be substantially invisible under normal viewing conditions as taught in Silvestrini in order to facilitate location of the lens post-implant. The benefit would be to provide a marker that is unobstrusive, however can be readily located in a clinical setting(abstract). 
Referring to claim 3, Chu discloses wherein the at least one identification marking comprises a micro-structure engraving or a nano-structure engraving (cal. 3 lines 1-5; col. lines 54-64).
Referring to claim 11, Chu discloses wherein the at least one identification marking comprises a plurality of identification markings (Fig. 2A, 203).

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Silvestrini as applied to claim 1 above, and further in view of Jain et al. (US 2011/0118836).

Referring to claims 4-5, as modified in claim 1 above, Chu discloses wherein the lighting condition comprises incident light having a wavelength (col. 2 lines 13-18).
Chu in view of Silverstrini lacks a detailed description of and the at least one identification marking comprises a phase plate having a depth substantially equal to or less than the wavelength of the incident light, or wherein the phase plate is configured to phase shift the incident light, and wherein the phase shift is detectable by an interferometer.
Jain et al. discloses an intraocular lens with markers, and wherein the optic can comprise phase plates (paragraph 24). The structure of the phase plate allows it to be configured to phase shift the incident light and allow it to be detectable by an interferometer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the marker of Chu to comprise phase plate in order to provide a surface on a portion of the lens that is able to reflect light and provide a way for the user to implant and align the lens in the eye.
Referring to claim 12, Chu discloses having multiple markings in order to align, detect, and correct orientation of lenses prior to, during and after use (abstract).
Chu lacks a detailed description of wherein a first identification marking of the plurality of identification markings is at least partially aligned with a second identification marking of the plurality of identification markings along an axis parallel to an optical axis of the lens, and wherein the first identification marking and the second identification markings are at different positions along the axis.
Jain et al. an intraocular lens with markings that are used so that the surgeon can easily see the markings to align it in the eye with the axis of the cornea (paragraph 49).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have the markers of Chu align with the optical axis of the eye, in order to ensure proper positioning in the eye so that the vision is corrected without the lens being shifted out of place.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 9277988) in view of Silvestrini, as applied to claim 1 above, and further in view of Pranov et al. (US 2016/0070999).

Referring to claims 6-7, as applied to claim 1 above, Chu in vie of Silverstrini lacks a detailed description of the at least one identification marking comprises a flat surface and a tapered indent, and the lighting condition comprises polarized light angled al Brewster's angle with respect to the flat surface and the tapered indent comprises a step and a slanted surface, the slanted surface of the tapered indent is configured to reflect the polarized light, and the flat surface is configured not to reflect the polarized light.
Pranov et al. teaches an marking that comprises a flat and tapered indent and the lighting condition comprises polarized light angled al Brewster's angle with respect to the flat surface and the tapered indent comprise a step and a slanted surface, the slanted surface of the tapered indent is configured to reflect the polarized light, and the flat surface is configured not to reflect the polarized light (paragraph 54, Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing dale of the invention to further modify the identification marking of Chu ta have the features as taught in Pranov et al. in order to be able to identify the marker in different lighting conditions so that the lens is properly aligned.

Claim 8 is/are rejected under 35 LLS.C. 13 as being unpatentable over Chu (US 9277988) in view of Silvestrini, as applied to claim 1 above, and further in view of Pletcher et al (US 9,158,133).

Referring to claim 8, as applied to claim 1 above, Chu in view of Silvestrini lacks a detailed description of wherein the at least one identification marking comprises a retro-reflector.
Pletcher et al. teaches an identification marker that comprises a reflector (col. 5 lines 50-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the identification marking of Chu as taught in Pletcher in order to allow the marker to be seen in various lighting conditions.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 9277988) in view of Silvestrini as applied to claim 1 above, and further in view of Dillon (EP 1887414, provided in applicants IDS).

Referring to claims 9, Chu in view of Silvestrini lacks a detailed description of wherein the at least one identification marking comprises a pyramidal reflector.
Dillon discloses a lens that has an antireflective coating with a micro pattern that can include a pyramid shape (paragraph 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the pyramidal reflector as taught in Dillon as an alternative way to mark a lens. The benefit of incorporating the pattern is to eliminate the additional step of applying an anti-reflective coating.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Silvestrini as applied in claim 1 above, and further in view of Vosoogh-Grayli et al. (US 2015/0347887).

Referring to claim 10, as modified in claim 1 above,  Chu in view of Silvestrini discloses identification markings, but lacks a detailed description of the identification markings comprising a diffraction grating.
Vosoogh-Grayli et al. discloses wherein the at least one identification marking comprises a diffraction grating (paragraph 4-7 and 124-128).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the identification markings as taught in Vosoogh-Grayli et al. in order to allow the identification makers to be seen in different conditions, and further would only require routine skill in the art to modify the markers.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 9277988) in view of Begon (US 2009/0302122) and Vosoogh-Grayli et al. (US 2015/0347887).

Referring to claim 13, Chu discloses a lens, comprising: an optic(101) comprising: a posterior surface(inherently present); and an anterior surface(inherently present); a pair of haptics(102) extending outward from the optic: and at least one identification marking on at least one haptic of the pair of haptics of the lens(col. 2 lines 13-18, discloses marking on the haptic).
Chu lacks a detailed description of wherein the al least one identification marking comprises a pattern of features having at least one periodicity resolvable in Fourier space, wherein the pattern of the features includes two or more different angles defined between adjacent features.
Begon discloses an ophthalmic lens in the same field of endeavor, which has an identification marking comprising a pattern of features having at least one periodicity resolvable in Fourier space (paragraph 32-33), and wherein the pattern of the features comprising a first plurality of features (figure 4 part 105, disclosed as a read-out image in the abstract) having a first periodicity (as part 105 is a barcode, it is taken to have a periodicity as a barcode would be a series of reoccurring lines as shown in figure 4. A plurality of periodicities is disclosed in paragraph [0061] as several written holograms are disclosed) and a second plurality of features (figure 4 part 106, also defined in the abstract) having a second periodicity different than the first periodicity (A plurality of periodicities is disclosed in paragraph [0061] as several written holograms are disclosed]. As parts 105 and 106 may correspond to two opposed orders of diffraction in [0060], it stands to reason that the periodicity of both barcodes would be different in order to differentiate between each order of diffraction) adjacent to the first plurality of features of the pattern (shown in figure 4)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the identification marking of Chu to comprise a pattern of features having at least one periodicity resolvable in Fourier space as taught in Begon in order to provide an additional type of marking to identity aspect of the fens.
From Here, Chu in view of Begon is not taken to teach a linear array. Instead, Vosoogh-Grayli does disclose an array that is taken to be linear in [0089]-[0090] and figure 5B. The Array here can be used in place of the barcode like pattern of Chu in view of Begon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification markings as taught in Vosoogh-Grayli et al. into the combination of Chu in view of Begon for the purpose of allowing the identification makers to be seen in different conditions, and further would only require routine skill in the art to modify the markers.
Referring to claim 15, as applied to claim 13 above, Begon discloses wherein the at least one periodicity comprises three or more different periodicities (paragraph 32-33. While only two holograms are depicted in figure 4, the presence of the generation of “several written holograms” that “may be illuminated simultaneously” (as disclosed in [0061]) implies that more than two holograms may be illuminated, which then implies that more than two (i.e. three or more) periodicities may also be present).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the identification marking of Chu to comprise a pattern of features having at least one periodicity resolvable in Fourier space as taught in Begon in order to provide an additional type of marking to identity aspect of the fens.
Additionally, regarding claim 15, Vosoogh-Grayli discloses wherein the at least one periodicity comprises three or more different periodicities (as per [0090] and figure 4, four distinct periodicities are disclosed in Vosoogh Grayli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification markings as taught in Vosoogh-Grayli et al. into the combination of Chu in view of Begon for the purpose of allowing the identification makers to be seen in different conditions, and further would only require routine skill in the art to modify the markers.
Referring to claim 16, as applied to claim 13 above, Begon discloses wherein each feature of the pattern of features is a micro-structure engraving or a nano-structure engraving (paragraph 67}.
Referring to claim 17, as applied to claim 13 above, Begon discloses wherein each feature of the pattern of features is a line or a dot (paragraphs 32-33).

Allowable Subject Matter

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0052876; US 2009/0204207; US 2016/0143728.
Claims 18-28, 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Prior art like De Smet (US Pub No.: 2016/0143728), Blum (US Pub No.: 2009/0204207), Kaufman (US Pub No.:2007/0052876) as well as the prior art cited above, said art does not disclose or render obvious a lens with an identification marking in at least one of the plurality of cells that comprises a super-structure, where the super-structure comprises a plurality of sub-cells arranged in a sub-matrix.  While prior art like Begon and Vosoogh-Grayli do teach identification elements that appear to have a matrix and/or a submatric, the use of cells to create a super-structure with a super-structure comprising sub-cells in a sub-matrix were not provided for within these prior art, with no apparent motivation for incorporating cells here present in these prior art or any previously cited art. As such, independent claim 18 with dependent claims 19-28 and 30-32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774